Case: 21-50504      Document: 00516104177           Page: 1     Date Filed: 11/22/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    November 22, 2021
                                    No. 21-50504
                                                                       Lyle W. Cayce
                                                                            Clerk
   United States of America,

                                                                Plaintiff—Appellee,

                                        versus

   Juan Daniel Flores-Gamino,

                                                            Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 4:21-CR-5-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Juan Daniel Flores-Gamino appeals his conviction and sentence for
   illegal reentry in violation of 8 U.S.C. §§ 1326(a) and (b)(2). For the first time
   on appeal, Flores-Gamino contends that it violates the Constitution to treat
   a prior conviction that increases the statutory maximum under § 1326(b)(2)
   as a sentencing factor, rather than an element of the offense. He concedes


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50504      Document: 00516104177          Page: 2   Date Filed: 11/22/2021




                                    No. 21-50504


   that this argument is squarely foreclosed by Almendarez-Torres v. United
   States, 523 U.S. 224, 226 (1998), but wishes to preserve it for further review.
          We agree with the parties that Almendarez-Torres resolves the sole
   issue in this appeal. While Flores-Gamino invokes Apprendi v. New Jersey,
   530 U.S. 466 (2000) and Alleyne v. United States, 570 U.S. 99 (2013) in
   support of his claim, these cases did not overrule Almendarez-Torres. Alleyne
   stated explicitly that it was not overruling Almendarez-Torres. Alleyne, 570
   U.S. at 111 n.1. Our court has likewise recognized that Almendarez-Torres
   remains good law. See United States v. Wallace, 759 F.3d 486, 497 (5th Cir.
   2014); United States v. Pineda-Arrellano, 492 F.3d 624, 625–26 (5th Cir.
   2007). Because the Government’s position “is clearly right as a matter of law
   so that there can be no substantial question as to the outcome of the case,”
   summary affirmance is proper. Groendyke Transp., Inc. v. Davis, 406 F.2d
   1158, 1162 (5th Cir. 1969).
          Accordingly, the motion for summary affirmance is GRANTED, and
   the judgment of the district court is AFFIRMED. The Government’s
   alternative motion for an extension of time is DENIED AS MOOT.




                                         2